Exhibit 10(x)

ALCOA INC.

CHANGE IN CONTROL

SEVERANCE PLAN

The Company hereby adopts, as of January 11, 2002, the Alcoa Inc. Change in
Control Severance Plan for the benefit of certain employees of the Company and
its subsidiaries, on the terms and conditions hereinafter stated. All
capitalized terms used herein are defined in Section 1 hereof.

Section 1. DEFINITIONS. As hereinafter used:

1.1 “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.

1.2 “Applicable Multiplier” shall mean three (3); provided, however, that, with
respect to an Eligible Employee who incurs a Severance during the three year
period immediately preceding such individual’s Mandatory Retirement Age, such
multiplier shall be equal to (x) the number of full and partial months remaining
until such Eligible Employee attains Mandatory Retirement Age, (y) divided by
twelve.

1.3 “Applicable Period” shall mean the thirty-six (36) month period immediately
following an Eligible Employee’s Severance Date; provided, however, that, with
respect to an Eligible Employee who incurs a Severance during the three year
period immediately preceding such individual’s Mandatory Retirement Age, the
Applicable Period shall mean the period remaining until such Eligible Employee
attains Mandatory Retirement Age.

1.4 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

1.5 “Board” means the Board of Directors of the Company.

1.6 “Cause” means: (i) the willful and continued failure by the Eligible
Employee to substantially perform the Eligible Employee’s duties with the
Employer that has not been cured within thirty (30) days after a written demand
for substantial performance is delivered to the Eligible Employee by the Board,
which demand specifically identifies the manner in which the Board believes that
the Eligible Employee has not substantially performed the Eligible Employee’s
duties, or (ii) the willful engaging by the Eligible Employee in conduct which
is demonstrably and materially injurious to the Company, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Eligible



--------------------------------------------------------------------------------

Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Eligible Employee not in good faith and without reasonable belief that the
Eligible Employee’s act, or failure to act, was in the best interest of the
Company and (y) in the event of a dispute concerning the application of this
provision, no claim by the Company that Cause exists shall be given effect
unless the Company establishes to the Board by clear and convincing evidence
that Cause exists and the Board finding to that effect is adopted by the
affirmative vote of not less than three quarters (3/4) of the entire membership
of the Board (after reasonable notice to the Eligible Employee and an
opportunity for the Eligible Employee, together with the Eligible Employee’s
counsel, to be heard by the Board).

1.7 “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1.7, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 1.7 (c)(A), 1.7(c)(B) and 1.7(c)(C);

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds ( 2/3) of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

 

2



--------------------------------------------------------------------------------

(c) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 55% or more of the then-outstanding shares of common stock (or, for
a non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

1.8 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.9 “Committee” means the Compensation Committee of the Board.

1.10 “Company” means Alcoa Inc., or any successors thereto.

 

3



--------------------------------------------------------------------------------

1.11 “DB Pension Plan” means any tax-qualified, supplemental or excess defined
benefit pension plan maintained by the Company or any of its Affiliates and any
other defined benefit plan or agreement entered into between the Eligible
Employee and the Company or any of its Affiliates which is designed to provide
the Eligible Employee with supplemental defined benefit retirement benefits.

1.12 “DC Pension Plan” means any tax-qualified, supplemental or excess defined
contribution plan maintained by the Company or any of its Affiliates and any
other defined contribution plan or agreement entered into between the Eligible
Employee and the Company or any of its Affiliates which is designed to provide
the Eligible Employee with supplemental defined contribution retirement
benefits.

1.13 “Eligible Employee” means any Tier I, Tier II or Tier III Employee. An
Eligible Employee becomes a “Severed Employee” once he or she incurs a
Severance.

1.14 “Employer” means the Company or any of its subsidiaries which is an
employer of the Eligible Employee.

1.15 “Entity” means any individual, entity, person (within the meaning of
Section 3(a)(9) of the Exchange Act or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than (i) an employee
plan of the Company or any of its Affiliates, (ii) any Affiliate of the Company,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by
shareholders of the Company in substantially the same proportions as their
ownership of the Company.

1.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

1.17 “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

1.18 “Good Reason” in respect of an Eligible Employee means the occurrence,
after a Change in Control (or prior to a Change in Control, under the
circumstances described in the second sentence of Section 1.26 hereof, treating
all references below to a “Change in Control” as references to a “Potential
Change in Control”), of:

(i) the assignment to the Eligible Employee of any duties inconsistent with the
Eligible Employee’s employment status with the Employer

 

4



--------------------------------------------------------------------------------

immediately prior to the Change in Control or a substantial adverse alteration
in the nature or status of the Eligible Employee’s responsibilities from those
in effect immediately prior to the Change in Control, including, but not limited
to, (x) with respect to a Tier I Employee, the Eligible Employee’s ceasing to
hold the office as the sole chief executive officer of the Company (or its
parent or successor) and to function in that capacity, reporting directly to the
board of directors of a public company, and (y) with respect to a Tier II
Employee, the Eligible Employee’s ceasing to report directly to the chief
executive officer of a public company;

(ii) a reduction by the Company in the Eligible Employee’s total compensation
and benefits in the aggregate from that in effect immediately prior to the
Change in Control. Total compensation and benefits includes, but is not limited
to (1) annual base salary, annual variable compensation opportunity (taking into
account applicable performance criteria and the target bonus amount of annual
variable compensation); (2) long term stock-based and cash incentive opportunity
(taking into account applicable performance criteria and the target stock option
amount); and (3) benefits and perquisites under pension, savings, life
insurance, medical, health, disability, accident and material fringe benefit
plans of the Company or its subsidiaries or Affiliates in which the Eligible
Employee was participating immediately before the Change in Control;

(iii) the relocation of the Eligible Employee’s principal place of employment to
a location more than fifty (50) miles from the Eligible Employee’s principal
place of employment immediately prior to the Change in Control; or

(iv) the failure by the Employer to pay to the Eligible Employee any portion of
the Eligible Employee’s compensation, within fourteen (14) days of the date such
compensation is due.

The Eligible Employee’s right to terminate the Eligible Employee’s employment
for Good Reason shall not be affected by the Eligible Employee’s incapacity due
to physical or mental illness. The Eligible Employee’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder. For purposes of any
determination regarding the existence of Good Reason, any good faith
determination by the Eligible Employee that Good Reason exists shall be
conclusive. Notwithstanding anything in this Section 1.18 to the contrary, any
termination of employment by a Tier I Employee or a Tier II Employee, whether
voluntary or involuntary, for any reason or no reason, within a thirty (30) day
period commencing on a date six months immediately following a Change in Control
shall be deemed to constitute a termination for Good Reason hereunder.

 

5



--------------------------------------------------------------------------------

1.19 “Gross-Up Payment” shall have the meaning set forth in Section 2.2 hereof.

1.20 “Incumbent Board” shall mean individuals who, as of the date hereof,
constitute the Board cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than the Board.

1.21 “Mandatory Retirement Age” means, solely for purposes of this Plan, age 75.

1.22 “Notice of Termination” shall have the meaning set forth in Section 3.6.

1.23 “Plan” means the Alcoa Inc. Change in Control Severance Plan, as set forth
herein, as it may be amended from time to time.

1.24 A “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

(a) the Company is negotiating an agreement, the consummation of which may
result in the occurrence of a Change in Control;

(b) the Company or any Entity states an intention to take or to consider taking
actions which, if consummated, would constitute a Change in Control;

(c) any Entity becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 5% or more of either the then outstanding
shares of common stock of the Company or the combined voting power of the
Company’s then outstanding securities with the purpose or with the effect of
changing or influencing the control of the Company.

 

6



--------------------------------------------------------------------------------

A Potential Change in Control shall be considered to be pending during the
period beginning on the date when it occurs and ending on the occurrence of a
subsequent Change in Control; provided, a Potential Change in Control shall be
considered to cease to be pending on the first anniversary of such date unless
either (i) a Change in Control has previously occurred or (ii) the Incumbent
Board determines that the Potential Change in Control is still pending; and if
the Incumbent Board does so determine, then the Potential Change in Control
shall continue to be considered pending until the occurrence of a Change in
Control or a determination by the Incumbent Board that the Potential Change in
Control is no longer pending.

1.25 A “Separation from Service” means (i) an Eligible Employee ceases to
provide any services to the Company in any capacity (whether as an employee or
an independent contractor), other than bona fide services at a level that does
not exceed more than fifty (50) percent of the average level of bona fide
services (whether as an employee or an independent contractor) performed by the
Eligible Employee over the preceding thirty-six (36) month period (or the full
period of services to the Company if the Eligible Employee has been providing
services to the Company for less than thirty-six (36) months), and (ii) the
Company and the Eligible Employee reasonably anticipate that such cessation will
be permanent.

1.26 “Severance” means an Eligible Employee’s Separation from Service on or
within three years immediately following the date of the Change in Control,
(x) by the Employer other than for Cause, or (y) by the Eligible Employee for
Good Reason. In addition, for purposes of this Plan, the Eligible Employee shall
be deemed to have incurred a Severance, if (i) the Eligible Employee’s
Separation from Service occurs because his employment is terminated by the
Employer without Cause prior to a Change in Control (whether or not a Change in
Control ever occurs) and such termination was at the request or direction of an
Entity who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control or (ii) the Eligible Employee’s
Separation from Service occurs because he terminates his employment for Good
Reason prior to a Change in Control (whether or not a Change in Control ever
occurs) and the circumstance or event which constitutes Good Reason occurs at
the request or direction of such Entity. For purposes of any determination
regarding the applicability of the immediately preceding sentence, any position
taken by the Eligible Employee shall be presumed to be correct unless the
Company establishes to the Board by clear and convincing evidence that such
position is not correct. An Eligible Employee will not be

 

7



--------------------------------------------------------------------------------

considered to have incurred a Severance if his or her employment is discontinued
by reason of the Eligible Employee’s death or a physical or mental condition
causing such Eligible Employee’s inability to substantially perform his or her
duties with the Company, including, without limitation, such condition entitling
him or her to benefits under any sick pay or disability income policy or program
of the Company.

1.27 “Severance Date” means the date on which an Eligible Employee’s Severance
takes place.

1.28 “Severance Pay” means the payment determined pursuant to Section 2.1(a)
hereof.

1.29 “Tier I Employee” means the Chief Executive Officer of the Company.

1.30 “Tier II Employee” means (i) the Chief Financial Officer, the President and
Chief Operating Officer, the General Counsel and the head of Corporate
Development for the Company, and (ii) any such other officer (other than an
assistant officer) of the Company as the Committee determines.

1.31 “Tier III Employee” means (i) any officer (other than an assistant officer)
of the Company and (ii) any such other key executive of the Company or any of
its subsidiaries or Affiliates as the Committee determines, which employee, in
each case, is not a Tier I Employee or Tier II Employee.

Section 2. BENEFITS.

2.1 Severance Payments and Benefits. Each Eligible Employee who incurs a
Severance shall be entitled, subject to Section 2.4, to receive the following
payments and benefits from the Company.

(a) Severance Pay equal to the product of (i) the sum of (x) the Severed
Employee’s annual base salary, and (y) his or her target annual variable
compensation with respect to the year in which the Change in Control occurs, and
(ii) the Applicable Multiplier. For purposes of this Section 2.1(a), annual base
salary shall be the higher of (i) base monthly salary in the calendar month
immediately preceding a Change in Control or (ii) base monthly salary in the
calendar month immediately preceding the Severed Employee’s Severance Date (in
either case without regard to any reductions therein which constitute Good
Reason) multiplied by twelve.

 

8



--------------------------------------------------------------------------------

(b) During the Applicable Period, the Company shall arrange to provide the
Severed Employee and anyone entitled to claim through the Severed Employee life,
accident and health (including medical, behavioral, prescription drug, dental
and vision) benefits substantially similar to those provided to the Severed
Employee and anyone entitled to claim through the Severed Employee immediately
prior to Employee’s Severance Date or, if more favorable to the Severed
Employee, those provided to the Severed Employee and those entitled to claim
through the Severed Employee immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater after tax cost to
the Severed Employee than the after tax cost to the Severed Employee immediately
prior to such Severance Date or occurrence.

(c) In addition to the retirement benefits to which the Severed Employee is
entitled under each DC Pension Plan or any successor plan thereto, the Company
shall pay the Severed Employee a lump sum amount, in cash, equal to the product
of (i) the value of contributions or allocations actually made by the Company to
all DC Pension Plans, on behalf of the employee, with respect to the calendar
year immediately preceding the year in which the Change in Control occurs (but
assuming such contributions and allocations had been based on the annualized
base salary plus target annual variable compensation as determined in
Section 2.1(a)) and (ii) the Applicable Multiplier. Such contributions or
allocations shall specifically not include any employee deferrals or
contributions, or any earnings.

(d) In addition to the retirement benefits to which the Severed Employee is
entitled under each DB Pension Plan or any successor plan thereto, the Company
shall pay the Severed Employee a lump sum amount, in cash, equal to the excess
of the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined in
accordance with each of the DB Pension Plan’s normal form of payment, commencing
at the date (but in no event earlier than the end of the Applicable Period) as
of which the actuarial equivalent of such form of payment is greatest) which the
Severed Employee would have accrued and vested in under the terms of all DB
Pension Plans determined:

(i) without regard to any amendment to any DB Pension Plan made subsequent to a
Change in Control and on or prior to the date of the Severed Employee’s
Severance Date, which amendment adversely affects in any manner the computation
of retirement benefits thereunder, and

(ii) as if the Severed Employee had accumulated (after the Severed Employee’s
Severance Date) a number of additional months of age

 

9



--------------------------------------------------------------------------------

and service credit thereunder as if the Severed Employee had remained employed
by the Company during the Applicable Period (for all such purposes of
determining pension benefits and eligibility for such benefits including all
applicable retirement subsidies), and

(iii) as if the Severed Employee had been credited under each DB Pension Plan
compensation for each full calendar month during the Applicable Period following
the calendar month of the Severed Employee’s Severance Date equal to the Severed
Employee’s annualized base salary plus target annual variable compensation as
determined in Section 2.1(a) divided by twelve over the actuarial equivalent of
the aggregate retirement pension (taking into account any early retirement
subsidies associated therewith and determined in accordance with each of the DB
Pension Plan’s normal form of payment commencing at the date (but in no event
earlier than the Severed Employee’s Severance Date) as of which the actuarial
equivalent of such form of payment is greatest) which the Severed Employee had
accrued and vested in pursuant to the provisions of the DB Pension Plans as of
the Severed Employee’s Severance Date.

For purposes of this Section 2.1(d), “actuarial equivalent” shall be determined
based upon the Severed Employee’s age as of the Severed Employee’s Severance
Date using the same assumptions utilized under the Alcoa Retirement Plan I,
Section 8.3(d)(ii) or the successor to such provision (without regard to
applicable dollar limitations ($5,000 as of January 1, 2002)) immediately prior
to the Severed Employee’s Severance Date or, if more favorable to the Severed
Employee, immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.

(e) If the Severed Employee would have become entitled to benefits under the
Company’s post-retirement health care or life insurance plans, as in effect
immediately prior to the Severed Employee’s Severance Date or, if more favorable
to the Severed Employee, as in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, had the Severed Employee’s
employment terminated at any time during the Applicable Period, the Company
shall provide such post-retirement health care or life insurance benefits to the
Severed Employee and the Severed Employee’s dependents commencing on the later
of (i) the date on which such coverage would have first become available and
(ii) the date on which benefits described in 2.1(b) terminate and ending upon
the death of the Eligible Employee. Any such benefit, which is dependent on
service or compensation shall be determined as if the Severed Employee had
accumulated (after the Severed Employee’s Severance Date) a number of additional
months of

 

10



--------------------------------------------------------------------------------

age and service credit thereunder as if the Severed Employee had remained
employed by the Company up to the foregoing commencement date, and as if the
Severed Employee had been credited with compensation for each full calendar
month following the calendar month of the Severed Employee’s Severance Date up
to the foregoing commencement date equal to the Severed Employee’s annualized
based salary as determined in Section 2.1(a) divided by twelve plus the Severed
Employee’s target annual variable compensation as determined in Section 2.1(a)
divided by twelve. Except for the additional service and compensation during the
Applicable Period, nothing herein is intended to provide the Severed Employee
with benefits, which exceed the benefits provided to other participants in said
post-retirement health care or life insurance plans, as in effect from time to
time.

(f) The Company shall provide the Severed Employee with reasonable outplacement
services suitable to the Severed Employee’s position for a period of six
(6) months or, if earlier, until the first acceptance by the Severed Employee of
an offer of employment.

The amounts described in Sections 2.1(a), (c) and (d) shall be paid to the
Eligible Employee in a cash lump sum as soon as practicable after the Severance
Date but in no event later than 30 days after the Severance Date; provided, that
if the Severed Employee is, as of the Severance Date, a “specified employee”
within the meaning of Section 409A of the Code as determined in accordance with
the methodology duly adopted by the Company as in effect on the Severance Date,
then such amounts shall instead be paid on the first business day that is at
least six months after the Severance Date (or if sooner, upon the death of the
Severed Employee), with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, from the first business day after the
Severance Date through the date of payment.

In order to comply with Section 409A of the Code, the following shall apply to
health care benefits provided pursuant to Sections 2.1(b) and (e), the costs of
which are not fully paid by the Severed Employee (the “Health Benefits”). Any
and all reimbursements of eligible expenses made pursuant to the Health Benefits
shall be made no later than the end of the calendar year next following the
calendar year in which the expenses were incurred. The amount of expenses that
are eligible for reimbursement or of in-kind benefits that are provided pursuant
to the Health Benefits in any given calendar year shall not affect the expenses
that are eligible for reimbursement or benefits to be provided pursuant to the
Health Benefits in any other calendar year, except as specifically permitted by
Treasury Regulation Section 1.409A-3(i)(iv)(B). The Severed Employee’s right to
the Health Benefits may not be liquidated or exchanged for any other benefit.

 

11



--------------------------------------------------------------------------------

2.2 Gross-Up Payment.

(a) Whether or not an Eligible Employee incurs a Severance, if any of the
payments or benefits received or to be received by the Eligible Employee in
connection with a Change in Control or the Eligible Employee’s termination of
employment (whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement) (all such payments and benefits, excluding the
Gross-Up Payment, being hereinafter referred to as the “Total Payments”) will be
subject to the Excise Tax, the Company shall pay to the Eligible Employee an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Eligible Employee, after deduction of any Excise Tax on the Total Payments
and any federal, state and local income and employment taxes and Excise Tax upon
the Gross-Up Payment, and after taking into account the phase out of itemized
deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments.

(b) Subject to the provisions of Section 2.2(c), all determinations required to
be made under this Section 2.2, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by PricewaterhouseCoopers (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Eligible Employee within 15 business
days of the receipt of notice from the Eligible Employee that there has been any
payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Eligible Employee,
whether paid or payable pursuant to this Agreement or otherwise, or such earlier
time as is requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Eligible Employee may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any determination by the Accounting Firm shall be binding upon the Company and
the Eligible Employee.

(c) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Eligible Employee shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state

 

12



--------------------------------------------------------------------------------

and local income and employment taxes imposed on the Gross-Up Payment being
repaid by the Eligible Employee), to the extent that such repayment results in a
reduction in the Excise Tax and a dollar-for-dollar reduction in the Eligible
Employee’s taxable income and wages for purposes of federal, state and local
income and employment taxes, plus interest on the amount of such repayment at
120% of the rate provided in section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Eligible Employee with respect to such excess) within five (5) business days
following the time that the amount of such excess is finally determined. The
Eligible Employee and the Company shall each reasonably cooperate with the other
in connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments.

(d) The Gross-Up Payment shall be paid on the thirtieth (30) day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments are subject to
the Excise Tax; provided however, that if the amount of the Gross-Up Payment or
any portion thereof cannot be finally determined on or before that day, the
Company shall pay to the Eligible Employee on such date an estimate as
determined by the Auditor until such point in time that the final determination
of the Gross-up Payment can occur.

(e) The Eligible Employee shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of any additional Gross-Up Payment pursuant to Section 2.2(c). Such
notification shall be given as soon as practicable but no later than ten
(10) business days after the Eligible Employee is informed in writing of such
claim and shall apprise the Company of the nature of such claim and date on
which the Company must respond to contest the claim. If the Company provides
timely notice to the Eligible Employee in writing that it desires to contest
such claim, the Eligible Employee shall (i) give the Company any information
reasonably requested by the Company relating to such claim; (ii) take such
action in connection with contesting such claim, as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company; (iii) cooperate with the Company in good faith in order
effectively to contest such claim; and (iv) permit the Company to participate in
any proceeding relating to such

 

13



--------------------------------------------------------------------------------

claim. The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Eligible Employee harmless on an after-tax basis,
for any Excise tax or income tax including interest and penalties with respect
hereto) imposed as a result of such representation and payment of cost and
expenses. Without limiting the foregoing, the Company shall control all
proceedings taken in connection with such contest and at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may at its
sole option either direct the Eligible Employee to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Eligible
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts as the Company shall determine. Provided however if the Company
directs the Eligible Employee to pay such claim and sue for a refund, the
Company shall make such payment on behalf of the Eligible Employee and shall
indemnify and hold the Eligible Employee harmless on an after-tax basis from any
Excise Tax or income tax imposed with respect to such payment or with respect to
such imputed income with respect to such payment and further provided that any
extension of the statute of limitation relating to such payment of taxes for the
taxable year of the Eligible Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest and reimbursement for the
expenses shall be limited to issues with respect to which an additional Gross-Up
Payment would be payable hereunder and the Eligible Employee shall be entitled
to settle or contest as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority. If after the Company has made any
such payment on behalf of the Eligible Employee, the Eligible Employee becomes
entitled to receive any refund with respect to such claims, the Eligible
Employee shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the Company has made any such payment of behalf of the Eligible Employee
pursuant to the above section, a determination is made that the Eligible
Employee shall not be entitled to any refund with respect to such claim and the
Company does not notify the Eligible Employee in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such payment shall not be required to be repaid and the
amount of such payment shall off-set to the extent thereof the amount of
Gross-Up Payment required to be paid.

(f) In order to comply with Section 409A of the Code, any Gross-Up Payment, as
determined pursuant to this Section 2.2, shall in all events be paid by the
Company no later than the end of the Eligible Employee’s taxable year next

 

14



--------------------------------------------------------------------------------

following the Eligible Employee’s taxable year in which the Excise Tax (and any
income or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 2.2(e) that does not result in the remittance of any federal, state,
local and foreign income, excise, social security and other taxes, the calendar
year in which the claim is finally settled or otherwise resolved.
Notwithstanding any other provision of this Section 2.2, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Eligible Employee, all
or any portion of any Gross-Up Payment, and the Eligible Employee hereby
consents to such withholding.

2.3 Legal Fees. The Company shall pay to the Eligible Employee all legal fees
and expenses incurred by the Eligible Employee in disputing in good faith any
issue hereunder or in seeking in good faith to obtain or enforce any benefit or
right provided by this Plan; provided, that the payment of legal fees hereunder
by the Company shall not be required if the Eligible Employee pursues such
dispute in a manner inconsistent with the provisions of Sections 3.4 and 3.5
hereof; and provided further, that, the Eligible Employee shall be required to
repay any such amounts to the Company to the extent that an arbitrator issues a
final, unappealable order setting forth a determination that the position taken
by the Eligible Employee was frivolous or advanced in bad faith. Subject to
Section 2.2(e) hereof, the Company shall pay to the Eligible Employee all legal
fees and expenses incurred in connection with any tax audit or proceeding to the
extent attributable to the application of section 4999 of the Code to any
payment or benefit provided hereunder. Such payments shall be made within
fourteen (14) business days after delivery of the Eligible Employee’s written
requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require. In order to comply with
Section 409A of the Code, in no event shall the payments by the Company under
this Section 2.3 be made later than the end of the calendar year next following
the calendar year in which such fees and expenses were incurred, provided, that
the Eligible Employee shall have submitted an invoice for such fees and expenses
at least fourteen (14) business days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred. The
amount of such legal fees and expenses that the Company is obligated to pay in
any given calendar year shall not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year, and the Eligible
Employee’s right to have the Company pay such legal fees and expenses may not be
liquidated or exchanged for any other benefit.

2.4 Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Severed Employee hereunder any federal, state or local withholding
or other taxes or charges (or foreign equivalents of such taxes or charges)
which it is from time to time required to withhold.

 

15



--------------------------------------------------------------------------------

2.5 Status of Plan Payments. Neither Severance Pay nor any payment made pursuant
to Section 2.1(c) or (d) hereof shall constitute “compensation” (or similar
term) under the Company’s and its Affiliates’ employee benefit plans, including
any DB Pension Plan or DC Pension Plan.

2.6 Mitigation; Setoff. The Severed Employee is not required to seek other
employment or attempt in any way to reduce any amounts payable to him or her
under the Plan. Further, except as specifically provided in Section 2.1(b), no
payment or benefit provided for in this Plan shall be reduced by any
compensation earned by the Severed Employee as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Severed Employee to the Company or its Affiliates, or otherwise.

Section 3. PLAN ADMINISTRATION; CLAIMS PROCEDURES.

3.1 The Committee shall administer the Plan and may interpret and construe the
terms of the Plan, prescribe, amend and rescind rules and regulations under the
Plan and make all other determinations necessary or advisable for the
administration of the Plan, subject to all of the provisions of the Plan,
including, without limitation, Section 3.4. Any determination by the Committee
shall be final and binding with respect to the subject matter thereof on all
Eligible Employees.

3.2 The Committee may delegate any of its duties hereunder to such person or
persons from time to time as it may designate.

3.3 The Committee is empowered, on behalf of the Plan, to engage accountants,
legal counsel and such other personnel as it deems necessary or advisable to
assist it in the performance of its duties under the Plan. The functions of any
such persons engaged by the Committee shall be limited to the specified services
and duties for which they are engaged, and such persons shall have no other
duties, obligations or responsibilities under the Plan. Such persons shall
exercise no discretionary authority or discretionary control respecting the
management of the Plan. All reasonable expenses thereof shall be borne by the
Company.

3.4 In the event of a claim by a Severed Employee, such Severed Employee shall
present the reason for his or her claim, dispute or controversy in writing to
the Committee. The Committee shall, within sixty (60) days after receipt of such
written claim, dispute or controversy, send a written notification to the

 

16



--------------------------------------------------------------------------------

Severed Employee as to its disposition. In the event the claim, dispute or
controversy is wholly or partially denied, such written notification shall
(i) state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based,
(iii) provide a description of any additional material or information necessary
for the Severed Employee to perfect the claim, dispute or controversy and an
explanation of why such material or information is necessary, and (iv) set forth
the procedure by which the Severed Employee may appeal the denial of his or her
claim, dispute or controversy. In the event a Severed Employee wishes to appeal
the denial of his or her claim, dispute or controversy he or she may request a
review of such denial by making application in writing to the Committee within
sixty (60) days after receipt of such denial. Such Severed Employee (or his or
her duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his or her claim, dispute or
controversy and submit in writing, issues and comments in support of his or her
position. Within sixty (60) days after receipt of a written appeal (unless
special circumstances require an extension of time, but in no event more than
one hundred twenty (120) days after such receipt), the Committee shall notify
the Severed Employee of the final decision. The final decision shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions on which the decision is based. Notwithstanding the
foregoing, any claim, dispute or controversy regarding whether an Eligible
Employee was terminated for Cause shall be submitted to the Board in accordance
with Section 1.6, and upon the mutual agreement of the Severed Employee and the
Committee, any claim, dispute or controversy that has been submitted by the
Severed Employee in writing to the Committee may be submitted directly to
arbitration in accordance with Section 3.5.

3.5 Any unresolved claim, dispute or controversy arising under or in connection
with the Plan, and which is not resolved in accordance with Section 3.4, shall
be settled exclusively by arbitration in New York City or at any other mutually
agreed upon location. All claims, disputes and controversies shall be submitted
to the CPR Institute for Dispute Resolution (“CPR”) in accordance with the CPR’s
rules then in effect; provided, however, that the evidentiary standards set
forth in this Agreement shall apply. The claim, dispute or controversy shall be
heard and decided by three arbitrators selected from CPR’s employment panel. The
arbitrator’s decision shall be final and binding on all parties. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

3.6 Any purported termination of an Eligible Employee’s employment shall be
communicated by written Notice of Termination from one party hereto to the other
party in accordance with Section 5.8. For purposes of this

 

17



--------------------------------------------------------------------------------

Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Plan relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Eligible Employee’s employment under the provision so
indicated, and shall specify the Severance Date (which, in the case of a
termination by the Company, shall not be less than thirty (30) days and, in the
case of a termination by the Eligible Employee, shall not be less than fifteen
(15) days nor more than sixty (60) days, respectively, from the date such Notice
of Termination is given). The Company and the Eligible Employee shall take all
steps necessary (including with regard to any post-termination services by the
Eligible Employee) to ensure that any termination described in this Section 3.6
constitutes a Separation from Service occurring on the Severance Date.

Section 4. PLAN MODIFICATION OR TERMINATION.

The Plan may be amended or terminated by the Board at any time; provided,
however, that the Committee may make amendments to the Plan (i) that are
required by law, (ii) that will have minimal effect upon the Company’s cost of
providing benefits, or (iii) that do not change or alter the character and
intent of the Plan; and further provided that the Plan may not be terminated, or
amended in any manner that adversely affects any Eligible Employee, (A) within
three years immediately following a Change in Control, or (B) during the
pendency of a Potential Change in Control.

Section 5. GENERAL PROVISIONS.

5.1 Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee. When a
payment is due under this Plan to an Eligible Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

Nothing herein is intended to affect an employee’s rights under any unemployment
law or severance contract or plan.

 

18



--------------------------------------------------------------------------------

5.2 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Company, and all Eligible Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.

5.3 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

5.4 This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee, present and future, and any successor to the Company. If an
Eligible Employee shall die while any amount would still be payable to such
Eligible Employee hereunder if the Eligible Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to the executor, personal representative or
administrators of the Eligible Employee’s estate.

5.5 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

5.6 The Plan shall not be funded. No Eligible Employee shall have any right to,
or interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under this Plan.

5.7 Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

5.8 This Plan shall be construed and enforced according to the laws of the State
of New York to the extent not preempted by federal law, which shall otherwise
control.

 

19